Citation Nr: 1609091	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-22 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to a rating in excess of 10 percent for service-connected residuals of postoperative ventral hernia.

6.  Entitlement to a temporary total disability rating for hernia surgery in 1992.

7.  Entitlement to a temporary total disability rating for surgery on the left knee in 1983 and 1992.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to July 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated June 2009, May 2012, and June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

During his hearing, the Veteran testified that he did not intend to pursue a claim for entitlement to an increased rating for his service-connected left knee disability, but instead was only seeking entitlement to temporary total disability benefits, as reflected in the issues above.  See Hearing Transcript pg 2.  Accordingly, the issue of entitlement to an increased rating for service-connected left knee disability has been withdrawn, and is no longer before the Board.  38 C.F.R. § 20.204.  

Following the hearing, the record was held open for a period of sixty days.  During this time, additional evidence was received, including updated medical treatment records and a written statement from the Veteran.  This evidence was submitted after the file was transferred to the Board and has not been initially considered by the RO.  However, during his November 2015 hearing, the Veteran waived initial RO consideration of any additional evidence submitted on the record.  See Hearing Transcript pg. 3; 38 C.F.R. 20.1304(c).  Accordingly, appellate consideration may proceed without any prejudice to the Veteran.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In an April 2011 written statement the Veteran alleged clear and unmistakable error (CUE), asserting medical evidence in 1992 was labeled with the wrong social security number.  However, in this statement the Veteran did not indicate what benefit he was seeking on the grounds of this alleged CUE.  Accordingly, this issue is REFERRED to the RO for clarification of what, if any, CUE claim the Veteran intends to pursue.


FINDINGS OF FACT

1.  The Veteran's current right hip disorder did not begin during, or was otherwise caused by, his active duty service, including his service-connected left knee disability. 

2.  The Veteran's current left hip disorder did not begin during, or was otherwise caused by, his active duty service, including his service-connected left knee disability.  

3.  The Veteran's current right shoulder disorder did not begin during, or was otherwise caused by, his active duty service.  

4.  The Veteran's current left shoulder disorder did not begin during, or was otherwise caused by, his active duty service.  

5.  The Veteran's service-connected residuals of postoperative ventral hernia did not result in a scar covering an area of at least 39 sq. cm, three scars that were unstable or painful, or small or healed postoperative ventral hernia with need for supporting belt at any point during the period on appeal.  

6.  The Veteran's September 1992 inguinal hernia surgery was not related to his service-connected postoperative ventral hernia residuals.

7.  The Veteran was not service-connected for a left knee disability when he underwent any left knee surgery in 1983 and 1992.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for a left hip disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for service connection for a right shoulder disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a left shoulder disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for a rating in excess of 10 percent for postoperative ventral hernia residuals have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic Code (DC) 7339, 7804 (2015). 

6.  The criteria for entitlement to a temporary total disability rating following inguinal hernia surgery in September 1992 have not been met.  38 U.S.C.A. § 1156 (West 2014); 38 C.F.R. § 4.30 (2015).

7.  The criteria for entitlement to a temporary total disability rating following left knee surgery in 1983 and 1992 have not been met.  38 U.S.C.A. § 1156 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for bilateral hip and shoulder disorders.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition

Each of the Veteran's appeals will be addressed in turn below.

Hips

First, the Veteran is seeking entitlement to service connection for bilateral disorders of the hip.  During his November 2015 hearing before the undersigned, the Veteran reported that he injured his hips in football practice in 1976, during his active duty service.  He reported he received treatment for his injuries during service.  Finally, he also asserted that his doctor associated his bilateral hip condition with his active duty service, but did not provide clarification as to which doctor provided such an opinion or when.  See Hearing Transcript pgs. 6-7.  Unfortunately, the Veteran's lay assertions are not supported by, and in some instances are contradicted by, the contemporaneous medical evidence.

First, the Veteran's service treatment records have been carefully reviewed and considered, but do not reflect the Veteran experienced any injury to either hip during his active duty service.  Although he sought treatment for several other orthopedic conditions, including pain in his back and left knee, the Veteran did not seek any treatment for, or otherwise report symptoms of, any hip disorder.  Instead, on his June 1977 separation examination, the Veteran's lower extremities were noted to be in normal condition.  Therefore, service treatment records do not reflect the Veteran injured his hip, or otherwise experienced any symptoms of a hip disorder, during his active duty service.

Post-service treatment records also do not reflect the Veteran experienced any hip symptoms for several decades after his separation from service.  Instead, on his initial claim for benefits in June 1987, the Veteran sought service connection only for hernia and residuals of wound to the forehead, and did not make any mention of any hip symptoms.  Indeed, he did not file any claim for service connection for a hip disorder until 2008, more than twenty years after his initial claim for benefits.  By filing his initial claim in 1987, the Veteran demonstrated he was familiar with the VA benefits system and the process of filing a claim.  Therefore, it is reasonable to assume that if he experienced any hip symptoms related to his active duty service during this time, he would have made such a claim.   Accordingly, his failure to do so provides evidence against his assertions that he experienced a hip disorder since his active duty service.

Furthermore, the earliest medical record relating to symptoms of a hip disorder are from 2007, approximately thirty years after his separation from active duty service.  In May of that year, the Veteran reported experiencing pain in his left hip for approximately the past year.  In subsequent medical records, the Veteran continued to report his left hip problems began in approximately 2006.  See e.g. February 2009 VA examination report.  Therefore, by the Veteran's own statements during the course of his medical treatment, his hip symptoms started in 2006, several decades after his separation.  

The Veteran's lay statements during the course of medical treatment are in contradiction to his assertions that he injured his hips during service, made during his hearing before the undersigned in 2015.  In weighing the probative value of contradictory evidence, the Court of Appeals for Veterans Claims has specifically held that the Board may properly assign more probative value to contemporaneous lay statements made for medical treatment purposes rather than subsequent statements made for compensation purposes.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Accordingly, the Board finds the Veteran's lay statements during the course of medical treatment are more probative than his contradictory and self-interested statements made during his 2015 hearing.  As such, the contradictory statements made during the Veteran's hearing lack probative weight.  

As a result, the probative evidence, including his lay statements made during the course of medical treatment, establish his hip symptoms began in approximately 2006, and therefore provide evidence against the Veteran's appeal.

Medical records from 2007 diagnose the Veteran was osteoarthritis in his hips, but worse on the left side.  He continued to seek treatment for pain and limitation of motion in both hips throughout the period on appeal.  Accordingly, the presence of a current disability is established.  However, despite the Veteran's assertions, these medical records do not contain any medical opinion relating the Veteran's current bilateral hip disorder to his active duty service.

In written statements throughout the period on appeal, the Veteran has asserted that his current left hip disability is related to his service-connected left knee disability.  In February 2009, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's complete claims file, as well as personally interviewed and examined the Veteran.  The examiner then opined the Veteran's current hip disorder was not related to his service-connected left knee disability.  The examiner explained that although the Veteran slightly favored his left leg in walking, there was not such a deformity in his gait that would have injured the left hip beyond the normal wear and tear.  Furthermore, he noted the x-ray showed similar findings of degenerative and arthritic changes in both hips, and related these changes to years of athletic training and competition.  Finally, the examiner noted the x-rays showed his hip disorders were worse than his knees.  For these reasons, the examiner concluded the Veteran's left knee didn't cause both hips to go through these aging changes reflected on x-ray.  Because this VA examiner provided an unequivocal opinion supported by a complete rationale, this report provides additional evidence against the Veteran's appeal.

When asked at his hearing if any of his VA doctors had related his hip problems to his service, the Veteran replied, "They have."  However, there are no such opinions actually contained in his VA medical records.  

Based on all the foregoing, the claims file does not contain any probative evidence relating the Veteran's current bilateral hip disorders to his active duty service.  Service treatment records do not reflect he experienced any hip symptoms during service, and his lay statements reporting an in-service injury to his hips are not persuasive, as discussed in detail above.  Furthermore, the evidence does not reflect he sought VA compensation benefits or any medical treatment for his hips for several decades after his separation from active duty service, despite his familiarity with the VA healthcare and benefits systems.  The medical evidence simply does not contain any opinion relating the Veteran's current bilateral osteoarthritis of the hips to his active duty service or service-connected disabilities.  Instead, the February 2009 VA examiner specifically opined the Veteran's bilateral hip disorder was not related to his service-connected left knee disability.  Accordingly, the elements of entitlement to service connection have not been met, and the Veteran's appeals are denied.

Shoulders

The Veteran is also seeking service connection for a bilateral shoulder disability.  During his November 2015 hearing before the undersigned, the Veteran asserted that he injured both shoulders during service, in approximately 1974 to 1975, while playing football on base.  He reported he immediately began to receive treatment for these injuries, and continued to receive treatment after his service.  See Hearing Transcript pg. 5.  Additionally, he stated that several of his regular doctors at the VA had told him his shoulder disorders were related to his active duty service; however he was unable to recall the name of these doctors.  Id at 6.

The Veteran's service treatment records have been carefully reviewed and considered, but do not reflect he experienced any injury to either shoulder during his active duty service.  Although he sought treatment for several other orthopedic conditions, including pain in his back and left knee, the Veteran did not seek any treatment for, or otherwise report symptoms of, any shoulder disorder.  Instead, on his June 1977 separation examination, the Veteran's upper extremities were noted to be in normal condition.  Therefore, service treatment records do not reflect the Veteran injured his shoulder, or otherwise experienced any symptoms of a shoulder disorder, during his active duty service.

Although during his hearing the Veteran reported he injured his shoulders during service, these lay statements are contradicted by lay statements he made during the course of medical treatment in the years following his separation from active duty service.  Instead, in 1987 the Veteran sought treatment for strain in his right shoulder following heavy lifting at his post-service employment in May 1987.  Therefore, by the Veteran's own statements he first started experiencing symptoms of a shoulder disorder in 1987 which were related to a post-service employment injury.  Therefore, the Veteran's own statements provide probative evidence against his appeal.  See Harvey.

In 1991, the Veteran again sought medical treatment following a post-service injury to his shoulder.  This time the Veteran reported he fell through a ceiling and landed approximately twelve feet below while helping some people move a generator.  X-rays were taken which revealed a history of prior shoulder injury with degenerative changes.

In April 1996, the Veteran again sought treatment for right shoulder symptoms and was diagnosed with a right rotator cuff tear.  At this appointment, the Veteran related his symptoms to his original injury while playing softball in 1990.  In VA treatment in September 1998, the Veteran reported he dislocated his shoulder four years earlier, or in approximately 1994.

Therefore, in post-service medical records the Veteran has provided a variety of incidents as the onset of his current shoulder pain, including a workplace injury in 1987, a softball injury in 1990, falling through a ceiling in 1991, and a subsequent 1994 injury.  Importantly, the Veteran did not relate his shoulder symptoms to an in-service injury at any point.  Instead, he consistently related his injury to various post-service incidents.  Therefore, the Veteran's own contemporaneous lay statements made during the course of medical treatment provide highly probative evidence against his appeal.  See Harvey at 394.

The Veteran continued to seek treatment for his right shoulder throughout the period on appeal.  In February 2008, he also reported experiencing pain and weakness in his left shoulder, and an MRI diagnosed full thickness supraspinatus tear in both shoulders.  Therefore, the presence of a current bilateral shoulder disability is established.

However, the medical evidence simply does not contain any opinion relating the Veteran's currently diagnosed bilateral shoulder disability to his active duty service.  Instead, the treating medical professionals consistently noted the Veteran's lay statements relating his shoulder symptoms to a series of post-service incidents, as discussed above.  When asked at his hearing if any of his VA doctors had related his shoulder problems to his service, the Veteran replied, "Yes. Every one of them."  When asked for more detail, he stated this included his current VA doctor as well as at least five other doctors over his many years of VA treatment.  However, there are no such opinions actually contained in his VA medical records.  

Based on the foregoing, the evidence does not establish the Veteran's current bilateral shoulder disability is related to his active duty service.  Service treatment records do not reflect the Veteran experienced any shoulder symptoms during his active duty service.  Although he reported injuring his shoulders in service during his 2015 hearing before the undersigned, these lay statements are contradicted by the Veteran's own highly probative contemporaneous statements during the course of medical treatment.  Finally, the claims file does not contain any medical opinion otherwise relating the Veteran's shoulder disorders to his active duty service.  Accordingly, the elements of entitlement to service connection have not been met and the Veteran's appeals are denied.

Increased Rating for Hernia

The Veteran is also seeking an increased rating for his service-connected residuals from postoperative ventral hernia.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's service-connected hernia residuals have been assigned a 10 percent rating throughout the period on appeal under diagnostic code (DC) 7339-7804 based on unstable or painful scarring.  Under the DCs related to scarring not of the head, face, or neck, a 10 percent rating is warranted for:

* Deep and non-linear scars that cover an area of at least 39 sq cm (DC 7801)
* Superficial and nonlinear scars which cover an area of 929 sq cm or greater (DC 7802), or
* One or two scars that are unstable or painful (DC 7804)

A higher, 20 percent, rating is warranted for:

* Deep and Nonlinear scars that cover an area of at least 39 sq cm but less than 77 sq cm (DC 7801), or
* Three or four scars that are unstable or painful (DC 7804)

In this case, the evidence does not establish the Veteran experienced scars covering an area of at least 39 sq cm, or three scars that were unstable or painful at any point during the period on appeal.  Instead, during a February 2009 VA examination, the examiner noted the Veteran had one scar on the mid-lower abdomen which was well-healed and uncomplicated.  This scar was horizontal and was .5 cm wide and 5 cm long, or covered an area of 2.5 sq cm.  Therefore, this single superficial scar did not meet the criteria for a higher rating.

The Veteran's abdomen scar was noted upon physical examination throughout the period on appeal.  See e.g. October 2011 VA treatment record.  However, there is no medical evidence suggesting this scar either increased in size or experienced more severe symptoms such as pain and instability.  

Based on the foregoing, the evidence does not establish the Veteran experienced scars covering an area of at least 39 sq. cm, or three scars that were unstable or painful at any point during the period on appeal.  

Throughout the period on appeal, the Veteran has asserted that he continued to experience symptoms related to his service-connected ventral hernia other than just the scarring, such as pain and weakness in the stomach area.  See e.g. written statement received April 2011.  Accordingly, the Board has also considered whether a separate or higher rating is warranted under DC 7339, for postoperative ventral hernia.  Under this DC, a 20 percent rating is warranted for small postoperative ventral hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt.

However, review of the medical records does not reflect the Veteran experienced any symptoms related to his previous ventral hernia in his mid-abdomen area at any point during the period on appeal.  Instead, on several occasions, reviewing medical professionals noted there was no reoccurrence of hernia, including as recently as in a January 2015 VA treatment record.  Furthermore, to the extent the Veteran has reported pain and weakness, he has described these symptoms as occurring in his groin area, and not the site of his prior ventral hernia in the mid-abdomen.  See e.g. November 2007 and September 2008 VA treatment records.  As will be discussed in more detail below, medical records reflect the Veteran had a history of a previous inguinal hernia in the groin area in September 1992.  This is an entirely different medical condition and in a different anatomical area than his service-connected ventral hernia.  Therefore, symptoms of pain and weakness in the groin are associated with the Veteran's prior history of inguinal hernia in the region, and not his service-connected ventral hernia, which was located in the mid-abdomen area.

During his November 2015 hearing before the undersigned, the Veteran reported that the VA gave him a waist belt for his hernia approximately four years earlier.  See Hearing Transcript pg 4.  Careful review of the medical records by the Board does not include any notation such a belt was provided.  However, as a lay person, the Veteran is competent to report what comes to him through his senses, including wearing a waist belt.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the Board does not doubt the Veteran was provided with a waist belt.

However, the evidence does not establish this waist belt was provided for symptoms of his service-connected ventral hernia, and not his more recent, and non-service connected, inguinal hernia.  His history of previous inguinal hernia repair was noted on several medical records.  See e.g. April 2015 VA treatment records.  However, these recent medical records do not include the Veteran's history of ventral hernia surgery in the list of active medical problems.  Because he had not sought treatment for residual symptoms in the ventral hernia area during the period on appeal, the Board finds any waist belt provided must have been related to the Veteran's symptoms from his non-service connected inguinal hernia in the groin area.  Therefore, the use of a waist belt for postoperative inguinal hernia symptoms does not reflect the Veteran met the criteria associated with a higher rating under 7339 for his service-connected postoperative ventral hernia.  Accordingly, a separate or higher compensable rating under this DC is not warranted.

Based on the foregoing, the evidence does not establish the Veteran experienced scars covering an area of at least 39 sq. cm, three scars that were unstable or painful, or other compensable postoperative ventral hernia symptoms at any point during the period on appeal.  Therefore, the criteria associated with a higher rating have not been met, and the Veteran's appeal is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's residuals from postoperative ventral hernia disability that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain at the site of the scar.  This symptom was specifically contemplated in the schedular rating that was assigned.  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable on account of his service connected postoperative residuals from ventral hernia, but rather maintained that he is unable to work due to unrelated issues including sleep disorders and symptoms of narcolepsy.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected postoperative residuals of ventral hernia.

Temporary Total Disability Rating

The Veteran is also seeking entitlement to temporary total disability ratings following several surgeries.  Under VA regulations, temporary total disability ratings may be assigned for treatment of a service-connected disability which resulted in, in relevant part, surgery necessitating at least one month of convalescence.  38 C.F.R. § 4.30.  Each of the Veteran's appeals will be addressed in turn below.

Hernia

First, the Veteran is seeking entitlement to temporary total disability for his September 1992 hernia surgery.  On several occasions, the Veteran has reported that his initial September 1992 claim for entitlement to a total disability rating for hernia surgery was ignored by VA.  See e.g. August 2012 report of telephone contact.  Review of the record reflects the Veteran did file a timely claim for temporary total disability rating prior to his September 1992 hernia surgery.  However, in a December 1992 rating decision, the RO denied the Veteran's claim for temporary total disability benefits because the Veteran's 1992 surgery was for an inguinal hernia, but he was service-connected for unrelated postoperative residuals of ventral hernia.  Therefore, this issue was not ignored, but instead was timely and properly denied by the RO in a December 1992 rating decision.

The Board does note that in December 1992 the Veteran filed a notice of disagreement in response to the December 1992 rating decision, including disagreement with the denial of a temporary total disability rating.  However, the subsequent adjudication, including the January 1993 statement of the case through the July 2002 Board decision, focused only on the rating assigned for the service-connected hernia residuals, and did not address the Veteran's contentions regarding entitlement to a temporary total disability rating.  Therefore, the extent of the Veteran's December 1992 notice of disagreement relating to the denial of entitlement to a temporary total disability rating remained an open appeal.

However, in response to the Veteran's recent statements regarding entitlement to a total rating for his 1992 hernia surgery, in June 2014 the RO issued an additional rating decision denying entitlement to temporary total rating in September 1992.  The Veteran again filed a timely notice of agreement, and this time the issue was properly appealed up to the Board.  Therefore, at this time the issue is properly before the Board dating back to the Veteran's initial September 1992 claim.

As discussed above, temporary total disability ratings may be assigned for treatment of a service-connected disability which requires convalescence.  38 C.F.R. § 4.30.  The Veteran testified the 1992 surgery was the same surgery, in the same place, as the surgery done during service.  That is incorrect, however.  The Veteran is service connected for postoperative residuals of a ventral hernia.  However, in September 1992, he underwent surgery for an unrelated inguinal hernia.  Relevant medical records reflect his previous ventral hernia was located on the abdominal area "just above the umbilicus."  See June 1987 surgical report.  However, his September 1992 surgery was on an inguinal hernia located in the right groin area.  See September 1992 VA medical records.  The surgeon noted the Veteran's prior history of umbilical (or ventral) hernia, but did not provide any opinion relating that prior surgery, for which the Veteran is service-connected for residuals, with the 1992 surgery on the inguinal hernia.  

Accordingly, the September 1992 surgery was for an inguinal hernia and was unrelated to the Veteran's service-connected post-operative residuals from ventral hernia.  The Veteran is not service connected for an inguinal hernia.  Because the 1992 surgery was for a non-service connected disability, the criteria for entitlement to a temporary total disability rating have not been met, and the Veteran's appeal is denied.

Left Knee

Finally, the Veteran is also seeking entitlement to temporary total disability ratings for surgeries on his left knee.  In several written statements, the Veteran asserted that he had left knee surgeries in 1983 and 1992.  However, the medical evidence only includes records relating to a left knee surgery in 1986.  Regardless, the Veteran is seeking entitlement to temporary total disability ratings for his left knee surgeries for periods no later than 1992.

However, in this case service connection for the Veteran's residuals of left knee sprain was not granted until 1998.  His claim for service connection had been denied on several occasions, including, in part, by the Board in 1997, and that claim was abandoned on appeal to the U.S. Court of Appeals for Veterans Claims per an October 1998 Order.  

After that 1997 Board denied, he filed a claim to reopen in June 1998, and this claim was ultimately granted with an effective date of June 29, 1998.  Therefore, the Veteran is seeking entitlement to temporary total disability ratings for his left knee based on surgeries that occurred years before service connection was established for his left knee disability.  As discussed above, entitlement to a temporary total disability rating requires the medical treatment in question involved treating a service-connected disability.  38 C.F.R. § 4.30.  The Veteran's left knee disability was not service-connected prior to 1998.  There is simply no provision under VA regulations to grant entitlement to temporary total disability ratings prior to the establishment of service connection.  Accordingly, the criteria for entitlement to a temporary total disability rating have not been met, and the Veteran's appeal is denied.
 

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in September 2008, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, post-service private and VA medical records, and records from the Social Security Administration have all been obtained and associated with the claims file.  

The Veteran testified that several VA doctors have related his shoulder and hip conditions to his military service.  However, his VA medical records have been obtained, and there are no favorable etiology opinions.  This is discussed in more detail above.  As for the duty to assist, there is nothing further that can be done.  The medical records from the VA facility he identified simply do not support his assertions.  

The Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  All such identified records were obtained and associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with VA examinations regarding his claims for service connection for a bilateral hip disorder and entitlement to an increased rating for his post-operative residuals of ventral hernia, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

The Board acknowledges the Veteran was not provided with an examination regarding his claim for service connection for a bilateral shoulder disorder.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the evidence does not establish any in-service injury or event, or other relation to active duty service, regarding the Veteran's shoulder disorder, as discussed above.  Accordingly, a VA examination was not required regarding this matter.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for a right hip disorder is denied.

Entitlement to service connection for a left hip disorder is denied.

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to a rating in excess of 10 percent for service-connected residuals of postoperative ventral hernia is denied.

Entitlement to a temporary total disability rating for hernia surgery in 1992 is denied.

Entitlement to a temporary total disability rating for surgeries on the left knee in 1983 and 1992 is denied.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


